DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 4-10, filed on 27th of April, 2022, with respect to the rejection of claims 1-10 under Nagatani et al. (US 8,493,257) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Graham et al. (US 9,419,636).

Claim Objections
Claim 1, line 3, is objected to because of the following (non-compliant) informalities: the word “analogue” was added, but it was not underlined.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (US 9,419,636).

Regarding claim 1, Graham et al. (Figs. 1-6) discloses device (Fig. 6) for generating analogue signals (114 of Fig. 1) comprising:
a digital-to-analogue converter (DAC 100 of Fig. 1; col. 3, lines 20-21) comprising at least one digital input (N-bit binary inputs to 101A/B) and one analogue output (114; Figs. 1-2);
a circuit (clocking logic “CONFIG/CLOCKS” 605; col. 8, lines 32-33) for generating a first clock (CLK) signal of frequency fs (col. 3, lines 43-50);
a digital register (decoder 102 functions as a clocked register/latch) configured in such a manner as to receive at the input, and to store, N bits (N-bits received by 101A/B) representative of an analogue output signal (114) from the digital-to-analogue converter, N being an integer greater than or equal to 1, and for receiving the first clock signal (CLK), the register comprising, for each bit, two complementary digital outputs (col. 4, lines 54-67); and
a circuit (605) for generating a second clock signal (CLK/CLK180 110 of Figs. 1-2) with a frequency m x fs, where m is an integer greater than 1, and N multiplexer circuits (clock switch 306 of slides 108k; line 64 of col. 5 to line 4 of col. 5), placed between the outputs of the digital register (102) and the inputs of the digital-to-analogue converter (Figs. 1-2) and configured such that they each receive, on a control input, the second clock signal (a differential clock signal, CLK/CLK180 110; see, Figs. 1-3; line 62 of col. 3 to line 11 of col. 4) and they each receive, on a data input, signals originating from two digital outputs (104A/104B) of the register (102) corresponding to the same input bit of the register, in such a manner that the frequency of the signals leaving the multiplexer circuits is 2 x m x fs (line 43 of col. 3 to line 29 of col. 4; and line 64 of col. 4 to line 4 of col. 5).  

Regarding claim 2, Graham et al. (Figs. 1-6) discloses device for generating analogue signals according to Claim 1, wherein the circuit for generating the first clock signal and the circuit for generating the second clock signal are combined (605 of Fig. 6; clocking logic “CONFIG/CLOCKS” 605; col. 3, lines 43-50).  

Regarding claim 3, Graham et al. (Figs. 1-6) discloses device for generating analogue signals according to Claim 2, wherein the circuit (605) for generating the first clock signal (CLK) and the circuit (605) for generating the second clock signal (110) each comprises a clock configured to generate a clock signal at frequency m x fs (m = 2; col. 3, lines 43-50), and a divider circuit configured so that the signal at the output of the divider circuit is a clock signal of frequency fs (col. 3, lines 43-50). 

Regarding claim 4, Graham et al. (Figs. 1-6) discloses device for generating analogue signals according to Claim 1, wherein the converter (100) is a digital-to-analogue current converter (DAC 100 of Fig. 1 has differential output currents 114; col. 4, lines 24-29). 

Regarding claim 5, Graham et al. (Figs. 1-6) discloses device for generating analogue signals according to Claim 1, wherein the converter (100) is a digital-to-analogue voltage converter (DAC 100 of Fig. 1; current outputs 114 are converted to voltage by a load circuit 112; col. 4, lines 30-39).  

Regarding claim 6, Graham et al. (Figs. 1-6) device for generating analogue signals according to Claim 1, wherein the multiplexer circuits comprise at least one dipole multiplexer (306; line 64 of col. 5 to line 4 of col. 6).  

Regarding claim 7, Graham et al. (Figs. 1-6) method for generating analogue signals (by DAC 100 of Fig. 1) comprising:
supplying, at an input of a digital register (clocked latch/register/decoder 102), N bits (on lines 101A/B) representative of an analog signal (114), N being an integer greater than or equal to 1, and applying to this digital register a first clock signal of frequency fs (CLK), the register comprising two complementary digital outputs for each input bit (col. 4, lines 54-67);
applying a second clock signal (a differential clock signal, CLK/CLK180 110; see, Figs. 1-3; line 62 of col. 3 to line 11 of col. 4) of frequency 2 x m x fs to N multiplexer circuits (line 43 of col. 3 to line 29 of col. 4; and line 64 of col. 4 to line 4 of col. 5), m being an integer greater than or equal to 1, and supplying, at the input of the N multiplexer circuits, signals originating from two complementary digital outputs (104A/104B) of the register (102), the multiplexer circuit n receiving the two outputs originating from the same input bit n, n being an integer included between 1 and N (line 43 of col. 3 to line 29 of col. 4; and line 64 of col. 4 to line 4 of col. 5);
supplying, at an input of a digital-to-analogue converter (108k), output signals from the N multiplexer circuits (line 54 of col. 4 to line 9 of col. 5; line 64 of col. 5 to line 4 of col. 6); and
recovering a signal at an output of the converter, said signal originating from a current or voltage value (col. 4, lines 24-39), the spectral response of which is centered around a frequency m x fs (col. 3, lines 43-50).  

Regarding claim 8, Graham et al. (Figs. 1-6) discloses device for generating analogue signals according to Claim 3, wherein the converter (100) is a digital-to-analogue current converter (DAC 100 of Fig. 1 has differential output currents 114; col. 4, lines 24-29). 

Regarding claim 9, Graham et al. (Figs. 1-6) discloses device for generating analogue signals according to Claim 3, wherein the converter (100) is a digital-to-analogue voltage converter (DAC 100 of Fig. 1; current outputs 114 are converted to voltage by a load circuit 112; col. 4, lines 30-39).  

Regarding claim 10, Graham et al. (Figs. 1-6) device for generating analogue signals according to Claim 5, wherein the multiplexer circuits comprise at least one dipole multiplexer (306; line 64 of col. 5 to line 4 of col. 6).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809